DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 16-20 in the reply filed on 2/14/2022 is acknowledged. Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected glass article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022. 


Claim Objections
Claim 16 is objected to because of the following informalities:  
“Alkali oxide” is incorrect terminology as improper shorthand of alkali metal oxide. Examiner interprets the claim 16 limitation as “glass-based substrate free of alkali metal oxides”.
Appropriate correction is required.

Claim Interpretation
Claim 16 and 20 uses the relative term “substantially free”. Examiner incorporates Applicant’s definition of “substantially free” to be in which the specified component is not actively added but may be present in contaminant amounts ([0054] of specification). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernsberger (US-3756798-A).
Regarding Claim 16, Ernsberger teaches of exposing a glass-based substrate (Col. 4 Line 6-20) to an environment with a relative humidity of greater than or equal to 75% (Col. 9 Line 30-32) with a compressive stress layer from a surface (Col. 6 Line 22-26) to a depth of compression (Col. 9 Line 41), wherein the glass based substrate is free of alkali oxides (Table V, Composition G and H); the depth of compression is greater than 5 µm (Col. 9 Line 41) and compressive stress greater than or equal to 10 MPa (Table I, 10,000 psi/~69 MPa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ernsberger (US-3756798-A) as applied to claim 16 above, and further in view of Stookey (US-3498803-A).
Regarding Claim 17, according to Ernsberger of claim 16, Ernsberger teaches that their process is conducted in an enclosed (lid) chamber with steam and air lines connected to a pressure gauge (Col. 12 Line 3-6). Ernsberger is silent on the specific environment pressure. 
In related steam treatment of glass-based article art, Stookey teaches of a similar process conducted in a pressurized autoclave or as low as 1 atm (0.1 MPa) is operable to steam treat a glass-based article (Col. 4 Line 4-17). It would be obvious to one of ordinary skill in the art at the time of invention to steam treat glass-based articles in an environment that has a pressure greater than or equal to 0.1 MPa to promote surface compression of vapor water in a depth of the glass (Stookey Col. 14 Line 6-12).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ernsberger (US-3756798-A) as applied to claim 16 above, and further in view of Sakagami et al (US-9771300-B2).
Regarding Claim 18, according to Ernsberger of claim 16, Ernsberger teaches of Composition F in Table V comprising 3.2 mol% P2O5 content; however, Composition F is not free of alkali metal oxides (Li2O). Ernsberger teaches that their process is advantageous for compositions desired to be strengthened without ion-exchange techniques which are compositions with alkali metal content (Col. 6 Line 52-60). Ernsberger also notes that P2O5 is one of the preferred nucleating agents for compositions that are compatible with the steam-strengthening process (Col. 7 Line 40-43). 
In glass composition art, Sakagami teaches of glass composition 25 (Table 6) that is free of alkali metal oxides (0 mol% Na2O) and comprises 9 mol% P2O5. It would have been obvious to one of ordinary skill in the art at the time of invention to try a known glass composition like composition 25 of Sakagami, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use glass free of alkali metal oxides with P2O5 content because there is a need in the art to strengthen glass free of alkali metal oxides (in the absence of chemical tempering) with the addition of P2O5 nucleating agent. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernsberger (US-3756798-A) as applied to claim 16 above, and further in view of (WO-2016094282-A1).
Regarding Claim 19 and 20, according to Ernsberger of claim 16, Ernsberger teaches of Composition G and H (Table V) free of alkali metal oxides and P2O5 content. Ernsberger teaches that their process is advantageous for compositions desired to be strengthened without ion-exchange techniques which are compositions with alkali metal content (Col. 6 Line 52-60), but does not explicitly teach of a glass with greater than or equal to 15 mol% B2O3. 
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16 and 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/682063 in view of Ernsberger (US-3756798-A) and Stookey (US-3498803-A).
Regarding Claim 16 and 17 of instant application, Claim 17 and 18 of reference application ‘063 claims a method of exposing a glass-based substrate to an environment with a pressure greater than or equal to 0.1 MPa and relative humidity of 100% to form a glass-based article with a compressive stress layer extending from a surface of the glass-based article to a depth of compression greater than 5 (µm) and the compressive stress greater than or equal to 10 MPa. 
Reference application is silent on the glass-based substrate is substantially free of alkali (metal) oxides. In the same field of endeavor, Ernsberger teaches of exposing a glass-based substrate (Col. 4 Line 6-20) to an environment with a relative humidity of greater than or equal to 75% (Col. 8 Line 59-61) with 
Ernsberger teaches that their process is conducted in an enclosed (lid) chamber with steam and air lines connected to a pressure gauge (Col. 12 Line 3-6). Ernsberger is silent on the specific environment pressure. In related steam treatment of glass-based article art, Stookey teaches of a similar process conducted in a pressurized autoclave or as low as 1 atm (0.1 MPa) is operable to steam treat a glass-based article (Col. 4 Line 4-17). It would be obvious to one of ordinary skill in the art at the time of invention to steam treat glass-based articles in an environment that has a pressure greater than or equal to 0.1 MPa to promote surface compression of vapor water in a depth of the glass.
This is a provisional nonstatutory double patenting rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-3275470-A Charles teaches of steam treating soda-lime glass under pressure to form a compressive protective layer.
US-20120277085-A1 Bookbinder et al teaches of strengthening low-alkali metal oxide containing glass in an aqueous vapor/steam saturated pressurized environment to further strengthen ion-exchanged glass.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741